The opinion of the court was delivered by
Barrett, J.
A majority of the court are of opinion that the receipt in this case, of itself, constitutes a contract between the parties that the defendants, being common carriers, would carry said box to its destination — Brooklyn, Iowa — as per the marks thereon. As giving such character and effect to the paper, much importance is attached to the fact that the blanks were left unfilled. This effect given to the receipt renders it needless to consider the question, very much discussed in the argument, whether railroad companies, as common carriers, are prima facie bound to carry and deliver freight beyond the limits of their own respective roads, by the fact merely of receiving packages marked and destined to points beyond such limits.
I concur with my associates to the extent that the liability of the *569defendants in this instance is fixed, as by a special contract, by said receipt. But in my opinion that receipt does not import or tend to show an undertaking on the part of the defendants to transport the box beyond the terminus of their road, in the line of transportation from Burlington to the place of its ultimate destination. I think it is a contract thus to transport it, and that at such terminus it would be the duty of the defendants to make delivery or disposition of the box for its transit onward according to the established rules and usages of the business in that behalf at that point.
Pursuant to the opinion of the majority of the court, the judgment is reversed, and judgment is rendered for the plaintiff for the sum stipulated.